DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re Claim 9, the phrase "may be defined by vacuum forming an ABS sheet” is a conditional product by process limitation that renders the claim indefinite1 because “may be” is not a positive recitation and it is unclear what conditions are required in order for the storage space to have the ABS sheet and it is unclear what would need to occur (or occur differently) in order to cause infringement, e.g., does infringement occur when an inventor vacuum forms a storage space using an ABS sheet or when someone creates a device with a storage space at least 1.5 m in height made of an ABS sheet. For purposes of examination: “may be defined by vacuum forming an ABS sheet such that the storage space has a height of at least 1.5 meters” is interpreted as any refrigerator with a height of 1.5 meters or greater and its equivalents.
In re Claim 10, recites the limitation “the shelf”. There is insufficient antecedent basis for this limitation in the claim.
In re Claim 21, The term “integrally formed” in the phrase “the shelf seating protrusions are integrally formed with the first and second walls” is a relative term which renders the claim indefinite. The term “integrally formed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "integrally" raises the question of whether the seating protrusions are formed as a single structure with the first and second walls, or if they are simply attached/fastened thereto. For purposes of examination: the shelf seating protrusions are fastened to the first and second walls.
In re Claim 22, recites the limitation “the shelf”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13, 16-19, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al. (EP 2719981), herein Saeki.

In re Claim 1, Saeki discloses a refrigerator (Figures 1-18; See Fig. 3: 1 and [0011]) comprising: 
 a cabinet  (2: cabinet is a heat insulation box) having an inner case  (15) defining a storage space (at least storage space 57 and 61 defined by inner case 15) and an outer case (14),
 the inner case having a first wall  (15A) and a second wall facing the first wall  (15B), 
wherein an insulator  (11) is filled between the inner case and the outer case (16 is between 15 and 14); 
a door to open or close the storage space (at least 4);
an evaporator  (64) provided in the storage space  ([0050]: evaporator in storage space); 
at least one shelf seating protrusion formed on the first wall  (30b; See also [0070]) and 
at least one shelf seating protrusion formed on the second wall  (30b not shown and see [0070] 30b on both wall 15A and 15B), 
wherein the shelf seating protrusions protrude in the storage space  ([0070]: shelf seating protrude to the interior, i.e. storage space, and see Figure 1); 
at least one shelf seating support fixed to the first wall and at least one shelf seating support fixed to the second wall  ([0043]: 30a provides support for fixing 30b through 30c to 15A); and 
at least one shelf supported by the shelf seating protrusions or the shelf seating supports  ([0043]: 30a provides support for fixing 30b through 30c to 15B).
In re Claim 2, Saeki discloses wherein the shelf seating protrusions are positioned higher than the evaporator  (See Figure 2:30b is above 64)
In re Claim 3, Saeki discloses wherein the shelf seating supports are provided below the shelf seating protrusions  ([0077]: the shelf seating supports)
In re Claim 4, Saeki discloses wherein the shelf seating supports are provided in front of the evaporator  (evaporator is implicitly behind the protrusion on 15A and 15B).
In re Claim 7, Saeki discloses wherein 
the shelf seating supports are provided at a first height (Fig. 19: 40a) of the first and second walls  (see Figure 1 and Figure 19),
 the shelf seating protrusions are provided at a second height (Fig 19: 40b) of the first and second walls (see Figure 1 and Figure 19), and 
front-rear lengths of the first and second walls at the first height are shorter than (Fig 19. See section above 40 a is short) front-rear lengths of the first and second walls at the second height  (see wall sections below 40a are longer).2
In re Claim 8, Saeki discloses wherein the inner case is formed by molding an acrylonitrile butadiene styrene (ABS) sheet  ([0020]) having a plate shape  ([0020]).
In re Claim 13, Saeki discloses wherein each of the shelf seating supports has a longer front-rear length than each of the shelf seating protrusions  (see  Figure 17: 31b compared to 31a).
In re Claim 16, Saeki discloses wherein each shelf seating support comprises: a seating panel on which the shelf is seated  (Fig. 17: 30b); and a fastening panel (Fig 17: 30a) provided below the seating panel to contact the inner case  (see Fig. 17: fastening panel screw is below to contact inner case 15A).
In re Claim 17, Saeki discloses wherein the fastening panel is screwed to the inner case  (See Figure 17 and [0044]: screw 32 into 31 connecting fastening panel to inner case).
In re Claim 18, Saeki discloses wherein a fastening bush  (31) is provided on an outer surface of the inner case (see outer surface of 15A with fastening 31), and a screw (Fig. 17: 32) passing through the fastening panel  (see Figure 17) and the outer surface of the inner case is fastened to the fastening bush  (See Figure 17: see outer surface of 15A with fastening 31).
In re Claim 19, Saeki discloses wherein the fastening panel has a thickness thinner than a thickness of the seating panel  (see Figure 17 thickness of 31a is thinner than 31b).
In re Claim 19, Saeki discloses wherein the shelf seating protrusions are formed at positions that are not at a height midpoint of the storage space  (30b formed above 58 which is a midpoint of the storage space, i.e., not at a height midpoint of the storage space).3 
In re Claim 21, Saeki discloses wherein the shelf seating protrusions are integrally formed with the first and second walls ([0043]: shelf plate support formed integrally with walls through 30c), and the shelf seating supports are fastened to the first and second walls (See Fig. 16; [0042]-[0043]: shelf seating supports fastened to the walls with screws).
In re Claim 22, Saeki discloses wherein: the shelf (a shelf that is supported on 30b during domestic use of the refrigerator) includes a panel extending between the first and second walls of the inner guide  ([0046]: guides 33 and 34 between walls; see at least Figs. 1, 2 and 5) and at least one guide provided below the panel ([0047]) to form an insertion space between the guide and the panel  ([0047]: has insertion space for containers and panels), and a cover plate (plate that is mounted on fixture 37 and [0049]) is configured to be inserted into and withdrawn from the insertion place ([0047]: has insertion space for slide outdoors).
In re Claim 23, Saeki discloses a refrigerator (Figures 1-18; See Fig. 3: 1 and [0011]) comprising: 
a cabinet  (2: cabinet is a heat insulation box) having an inner case  (15) defining a storage space (at least storage space 57 and 61 defined by inner case 15) ;
 a door to open or close the storage space (at least 4); 
at least one pair of shelf seating protrusions formed on opposite sides of the inner case (30b not shown and see [0070] 30b on both wall 15A and 15B),
 wherein the shelf seating protrusions are formed only above a height midpoint of the storage space  (30b formed above 58 which is a midpoint of the storage space); 
at least one pair of shelf seating supports (34 and [0075]) coupled to the opposite sides of the inner case at a position below the pair of shelf seating protrusions ([0070]: shelf seating protrude to the interior, i.e. storage space, and see Figure 1),
each shelf seating support including a first panel (Fig. 17: 34b) and a second panel (Fig. 17: 34a) extending in a depth direction of the storage space ([0070]: shelf seating protrude to the interior, i.e. storage space, and see Figure 1), 
wherein the second panel is fastened to the inner case (see Fig. 17: fastening panel screw is below to contact inner case 15A) below the height midpoint of the storage space (see Fig 2: 34a as shown below midpoint around 51 );
and at least one shelf (a shelf that is supported on 30b during domestic use of the refrigerator) configured to be seated on the first panels of the pair of shelf seating protrusions ([0043]: 30a provides support for fixing 30b through 30c to 15B).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Okada et al. (20020037240)

In re Claim 5, Saeki discloses wherein the evaporator is provided below a height midpoint (see evaporator below point between 51 and 52; [0014]: identifies midpoint of longitudinal section) of the inner case (see Figure 2: evaporator is below a height midpoint).
However, Saeki does not explicitly teach, “a fan is provided  above the evaporator, the fan being configured to guide cold air into the storage space.”
On the other hand, Okada directed to a refrigerator (Abstract), discloses a fan (Okada 43) is provided  ([0049]: fan for cooling) above the evaporator (Okada Fig 3.: 43 is above evaporator 33), the fan being configured to guide cold air into the storage space (Okada [0051]: cold air circulates through storage space 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Saeki and to have modified them by having “a fan is provided  above the evaporator, the fan being configured to guide cold air into the storage space”, in order to “circulate the interior air that was cooled by the evaporator through the storage space and deodorize through holes in the storage space” (See Okada [0050]), without yielding unpredictable results.
In re Claim 6, Saeki as modified discloses wherein:
the at least one shelf seating support at the first wall includes a plurality of shelf seating supports vertically spaced apart from each other  (Saeki 15 A has a plurality of 30 vertically spaced apart); 
the at least one shelf seating support at the second wall includes a plurality of shelf seating supports vertically spaced apart from each other  (Saeki 15 B has a plurality of 30 vertically spaced apart)); and 
at least one the shelf seating supports is provided in front of the fan (Saeki shelf seating support is provided in compartment above evaporator and Okada fan 51).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, in view of Frazier et al. (20080087053), herein Frazier .

In re Claim 9, does not explicitly teach wherein the storage space may be defined by vacuum forming an ABS sheet  such that the storage space has a height of at least 1.5 meters (m)
On the other hand, Frazier, directed to refrigerator (See Frazier Figure 1 and [0018]), discloses wherein the storage space may be defined by vacuum forming an ABS sheet  such that the storage space has a height of at least 1.5 meters (m) ([0019]: “5 feet or higher”, i.e., 1.5 meters or taller).4

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Saeki and to have modified them by having the storage space may be defined by vacuum forming an ABS sheet  such that the storage space has a height of at least 1.5 meters (m), in order to have additional useful space with appliances and cabinet structures of many household refrigerators (See Frazier [0019]-[0020]), in addition to having additional storage space, without yielding unpredictable results.

Claim 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki, in view of Kwon (KR 20100025139 A), herein Kwon.

In re Claim 10, Saeki does not explicitly disclose wherein: the first and second walls include a plurality of repressed grooves formed at a rear of the shelf seating protrusions , and each repressed groove is configured to receive a rear end of the shelf .
On the other hand, Kwon, directed to a refrigerator (Abstract), discloses wherein: the first and second walls include a plurality of repressed grooves (Kwon 11) formed at a rear of the shelf seating protrusions  (see Kwon Fig. 2), and each repressed groove is configured to receive a rear end of the shelf  (See Kwon Fig 2 through 4: 11 at the rear receives rear end of shelf 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Saeki and to have modified them by having the first and second walls include a plurality of repressed grooves formed at a rear of the shelf seating protrusions , and each repressed groove is configured to receive a rear end of the shelf, in order to reduce the use of screws and manufacturing costs  (See Kwon Advantageous Effects paragraph 1), without yielding unpredictable results.
In re Claim 11, Saeki as modified discloses wherein the rear end of the shelf includes a pair of coupling protrusions (see Kwon Fig. 3: 33) configured to be inserted into a pair of repressed grooves among the plurality of repressed grooves  (see Kwon Description of Embodiments paragraph 4).
In re Claim 12, Saeki as modified discloses wherein each of the shelf seating protrusions is configured to support a front end of the shelf  (the shelf seating protrusions support the entire shelf including the front).
In re Claim 14, Saeki does not explicitly disclose wherein: a coupling hole is formed in the first and second walls , and each shelf seating support includes a hook configured to pass through the coupling hole.
On the other hand, Kwon, directed to a refrigerator (Abstract), discloses wherein: a coupling hole is formed in the first and second walls  (Kwon 11), and each shelf seating support includes a hook (Kwon 331) configured to pass through the coupling hole (see Kwon Fig. 5a: 331 fits into 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Saeki and to have modified them by having a coupling hole is formed in the first and second walls , and each shelf seating support includes a hook configured to pass through the coupling hole, in order to reduce the use of screws and manufacturing costs  (See Kwon Advantageous Effects paragraph 1), without yielding unpredictable results.
In re Claim 15, Saeki as modified discloses wherein the hook is bent multiple times from an end of the shelf seating support  (see multiple bent hooks 331) such that the hook passes through the coupling hole and at least a portion of the hook contacts an outer surface of the inner case (see Kwon Fig 5a: hook contacts an outer surface of the inner case).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571) 272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        


/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2173.05(p)(II): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite
        2 See MPEP 2123(II)
        3 See MPEP 2125
        4 See MPEP 2112.02(I) if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.